UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

         CHAMBERS OF                                                               101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                        BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            (410) 962-7780
                                                                                        Fax (410) 962-1812




                                                             January 3, 2013

    LETTER TO COUNSEL

           Re:     Joann Davis v. Michael J. Astrue, Commissioner of Social Security,
                   Civil No. SAG-11-3478


           Plaintiff filed a Complaint against the Commissioner in the United States District Court

    for the District of Maryland on December 12, 2011 seeking review of the Commissioner’s final

    decision denying her claim for Supplemental Security Income (“SSI”) benefits. ECF No. 1. In

    accordance with the scheduling order entered, Plaintiff filed her Motion for Summary Judgment

    on March 21, 2012, and the Defendant filed its Motion for Summary Judgment on July 10, 2012.

    ECF Nos. 8, 10, 13.          However, after the undersigned’s review of the pleadings and the

    administrative record, it appears that pursuant to 42 U.S.C § 405(g), the Plaintiff filed this action

    in the incorrect venue because her principal place of residence is Washington DC, not Maryland.

    Venue properly lies in the district where Ms. Davis resides.

           42 U.S.C. § 405(g) provides, in pertinent part:

                   Any individual, after any final decision of the Commissioner of Social
           Security made after a hearing to which he was a party, irrespective of the amount
           in controversy, may obtain a review of such decision by a civil action commenced
           within sixty days after the mailing to him of notice of such decision or within
           such further time as the Commissioner of Social Security may allow. Such action
           shall be brought in the district court of the United States for the judicial district in
           which the plaintiff resides, or has his principal place of business, or, if he does
           not reside or have his principal place of business within any such judicial district,
           in the United States District Court for the District of Columbia. . . .
Joann Davis v. Michael J. Astrue, Commissioner of Social Security,
Civil No. SAG-11-3478
January 3, 2013
Page 2


42 U.S.C. § 405(g) (emphasis added). 28 U.S.C. § 1406(a) also is relevant. It provides: “The

district court of a district in which is filed a case laying venue in the wrong division or district

shall dismiss, or if it be in the interest of justice, transfer such case to any district or division in

which it could have been brought.” Notably, “[t]ransfer is appropriate to avoid procedural

complications or obstacles to adjudication, such as improper venue . . . .” Ashbourne v. Geithner,

Nos. RWT-11-2818, RWT-11-3199 & RWT-11-3456, 2012 WL 2874012, at *2 (D. Md. July 12,

2012).

         In Surotchak v. Apfel, No. A. 98-0073-C, 1999 WL 301705, at *1 (W.D. Va. Feb. 8,

1999), the plaintiff, a resident of New Jersey, brought suit against the Commissioner of Social

Security in the Western District of Virginia.        The court stated that “[t]he statute granting

jurisdiction to the federal courts to review final decisions of the Commissioner of Social Security

[42 U.S.C. § 405(g)] clearly and unambiguously also establishes the venue for such cases.” 42

U.S.C. § 405(g) mandates that a review of the Commissioner’s final decision “shall be brought in

the district court of the United States for the judicial district in which the plaintiff resides, or has

his principal place of business . . . .” Surotchak, 1999 WL 301705, at *1. The court noted that

“[t]his venue provision not only is reasonable, but most of the time it benefits a claimant because

it allows him/her to commence an action where the claimant lives.” Id. On that basis, the court

transferred venue to the district in which the plaintiff resided. Id.

         Here, Plaintiff does not reside in the District of Maryland, nor has she alleged that she has

a principal place of business in this district. Therefore, venue is not proper in the District of

Maryland. See 42 U.S.C. § 405(g). Rather, Plaintiff resides at 2322 Raynolds Place, SE

Washington, DC 20020. ECF No. 1 p. 1, 2 . It is immaterial that the principal place of business
Joann Davis v. Michael J. Astrue, Commissioner of Social Security,
Civil No. SAG-11-3478
January 3, 2013
Page 3

for the Social Security Administration is Maryland. Venue is proper in the United States District

Court for the District of Columbia, and therefore venue should be transferred to that district.

       For the reasons set forth above, it is hereby ORDERED that venue be TRANSFERED to

the United States District Court for the District of Columbia for all further proceedings.

       Despite the informal nature of this letter, it should be flagged as an opinion and docketed

as an order.


                                                      Sincerely yours,

                                                             /s/

                                                      Stephanie A. Gallagher
                                                      United States Magistrate Judge